Citation Nr: 0621564	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  04-36 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim seeking recognition as the veteran's 
surviving spouse for VA purposes.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The veteran had active service from March 1941 to July 1946.  
He died in May 1999.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
determination by the Manila Regional Office (RO) which 
declined to reopen the appellant's claim seeking VA benefits 
as the veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In the present case, this was not done. 

In Kent v. Nicholson, No. 04-181 (March 31, 2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the appropriate VCAA notice to be provided in requests to 
reopen previously denied claims.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to the underlying claim, 
which in this case is entitlement to VA benefits as the 
veteran's surviving spouse.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA must provide a notice letter that 
describes what evidence would be needed to substantiate the 
element(s) found insufficient to establish the underlying 
claim in the previous denial.  Such notice is essential, 
since the question of materiality depends upon the basis on 
which the prior denial was made, and the failure to notify a 
claimant of what would constitute material evidence would be 
prejudicial to the claimant. 

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the appellant 
notice consistent with Kent v. Nicholson, 
supra (i.e., advising her, with some degree 
of specificity, of what would be considered 
new and material evidence in this matter.  
She should be given the appropriate period 
of time to respond.

2.  If the appellant responds with 
additional evidence, the claim should be 
readjudicated.  If it remains denied, she 
should be provided with an appropriate 
supplemental statement of the case and given 
the opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims  that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

